Citation Nr: 1743374	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana.


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Diabetes Mellitus Type II with Erectile Dysfunction (diabetes).

2.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July, 1964 to July, 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over this claim is currently with the RO in New Orleans, Louisiana. 	
The Board remanded this matter in September 2015 and ordered the RO to issue a Statement of the Case (SOC) for entitlement to increased ratings for diabetes and bilateral lower extremity peripheral neuropathy.  An SOC of July 2016 is now of record, and the Veteran perfected his appeal of these issues in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2017 brief the Veteran's representative pointed out that several years had passed since the Veteran's last VA examination and the evidence was now too old to adequately evaluate the Veteran's disabilities.  The Board acknowledges that the last VA examination directly addressing the Veteran's claim for a TDIU was in March 2008, nearly ten years ago.  The examination did not address the functional impact of his Veteran's bilateral upper extremity peripheral neuropathy, as this was not service-connected at the time.  In order to make a decision based on an accurate picture of the Veteran's current level of disability, it is necessary to remand this matter for new VA examinations.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Prior to the March 2008 examination, the Veteran had failed to report for June 2005 examinations for his underlying diabetes and bilateral lower extremity peripheral neuropathy.  While this failure to report may have waived the Veteran's right to a new examination, as this matter is already being remanded the Board finds that providing new examinations for diabetes and bilateral lower extremity peripheral neuropathy would be in the interest of the Veteran and provide a better record for the Board to review in drafting its decision.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his diabetes mellitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral lower extremity peripheral neuropathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

3. After completing directives 1 and 2, provide the Veteran's claims file to a qualified clinician to provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  The entire claims file and a copy of this remand must be made available to the clinician for review, and the clinician must specifically acknowledge receipt and review of these materials in any reports generated.  An examination of the Veteran is only necessary if deemed so by the clinician.  

The Veteran's service-connected disabilities are: diabetes mellitus, peripheral neuropathy of the lower extremities and upper extremities, and tinnitus.  

The clinician must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

4.  Readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




